Citation Nr: 1111459	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  04-17 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for service-connected degenerative joint disease of the lumbosacral spine prior to September 21, 2007, and in excess of 20 percent since September 21, 2007.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad

INTRODUCTION

The Veteran served on active duty from June 1980 to August 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In December 2006, the Veteran was afforded a personal hearing before the undersigned.  A transcript of the hearing is of record.  

In April 2007, July 2008, and October 2009, the Board remanded the present matter for additional development and due process concerns.  

In a July 2007 statement, the Veteran appears to have raised a claim of entitlement to service connection for stomach problems as a result of medication used to treat his service-connected disabilities.  That issue is again referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Despite the prior remands, another examination is necessary.  During the March 2010 VA examination, the Veteran stated that he had been incapacitated two or three times in the past 12 months.  In a November 2010 addendum, the examiner estimated that the claimed episodes lasted 2-3 days.  There is no explanation as to how the examiner arrived at that conclusion.  The Veteran did not specify whether he received treatment for his incapacitating episodes.  The  most recent treatment records in the claims file are dated January 2006.  The RO should obtain any treatment records since January 2006 in order to determine whether the Veteran was prescribed bed rest from a physician associated with incapacitating episodes due to his back disability.  Therefore, a remand is necessary in order to obtain the Veteran's most recent treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated him subsequent to January 2006.  After securing the necessary release(s), obtain these records, including any additional VA treatment records.  If these records are not available, a negative reply is required.

2.  The RO should then readjudicate the claim on appeal under both the old and new regulations pertaining to the spine.  If it remains denied, the RO should undertake any additional actions required and then the Veteran should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


